Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pathak et al. (USPN 20180060395A1).
As per claim 1, Pathak et al. a method performed by a database platform executing instructions on at least one hardware processor, the method comprising: receiving, by a first database query manager of the database platform (paragraph 0042 – managed query service), a query directed to database data in a client account of the database platform (paragraph 0042, 0049 – handle queries by clients and being able to validate those clients and being able to bill them for the query execution), the first database query manager being configured to manage external tasks of the database platform (paragraphs 0042,0048- handling queries by clients and interfacing with those clients is the external task); assigning an attempt to execute the query to one or more execution nodes (paragraph 0024 – computing resources can be nodes and paragraph 0050 – sending the query to a pool of computing resources); and based on determining 

As per claims 2,12, Pathak et al. discloses wherein the external tasks of the database platform comprise external tasks received by the database platform from client accounts (paragraphs 0042,0048- handling queries by clients and interfacing with those clients is the external task).

As per claims 7,17, Pathak et al. discloses further comprising determining whether to assign the first retry attempt to execute the query to the one or more execution nodes to which the attempt to execute the query was assigned based on one or more of: whether each of the one or more execution nodes to which the attempt to execute the query was assigned are implementing a most recent version of the database platform; whether an issue has been identified with at least one of the one or more execution nodes to which the attempt to execute the query was assigned (paragraph 0090 – interruption while the query is executing on an interruptible computing resource and paragraph 0024 – computing resources can be nodes); whether the one or more execution nodes to which the attempt to execute the query was assigned have at least a portion of data responsive to the query stored in cache storage; a storage availability of the one or more execution nodes to which the attempt to execute the query was assigned; or a processing availability of the one or more execution nodes to which the attempt to execute the query was assigned.

As per claims 10,20, Pathak et al. discloses wherein determining that the attempt to execute the query was unsuccessful comprises determining that the attempt to execute the query was unsuccessful due to an internal error of the database platform (paragraph 0090 – interruption while the query is executing on an interruptible computing resource and paragraph 0024 – computing resources can be nodes).

As per claim 11, Pathak et al. discloses a database platform comprising: one or more hardware processors (paragraph 0031 – processors); and one or more non-transitory computer-readable storage media (paragraph 0101 – computer readable storage medium) containing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: receiving, by a first database query manager of the database platform (paragraph 0042 – managed query service), a query directed to database data in a client account of the database platform (paragraph 0042, 0049 – handle queries by clients and being able to validate those clients and being able to bill them for the query execution), the first database query manager being configured to manage external tasks 

As per claim 21, Pathak et al. discloses one or more non-transitory computer-readable storage media (paragraph 0101 – computer readable storage medium) storing instructions that, when executed by one or more hardware processors, cause the one or more hardware processors (paragraph 0031 - processors) to perform operations comprising: receiving, by a first database query manager of the database platform (paragraph 0042 – managed query service), a query directed to database data in a client account of the database platform (paragraph 0042, 0049 – handle queries by clients and being able to validate those clients and being able to bill them for the query execution), the first database query manager being configured to manage external tasks .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,15 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al. (USPN 20180060395A1) in view of Krompass et al. (USPN 20100082603A1).

Pathak fails to explicitly state in a queue and the queue receives one or more jobs.
Pathak et al. does disclose receiving queries as jobs.
Krompass et al. discloses in a queue and the queue receives one or more jobs in paragraph 0014.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the queries as jobs in queues or Krompass in jobs in queue of Pathak et al. A person of ordinary skill in the art would have been motivated to make this modification because queries are selected from queues for execution as disclosed in paragraph 0014.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5,7-9,21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7-9,21-29 of copending Application No. 16/555996 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5,7-9,21 contain every element of claims 1-5,7-9,21-29 of copending Application No. 16/555996 (reference application). Therefore the claims of the instant application are not patentable distinct from the copending application claims and as such are unpatentable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1,11,21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,11,16,21,26 of U.S. Patent No. 10915418 in view of Yacov et al. (USPN 20120330998A1) in further view of Yeh et al. (USPN 20040059722A1). Per the spec (paragraph 0045 of U.S. Patent No. 10915418 and paragraph 0046 of the instant application) ‘database query manager’ may generically refer to either the ‘resource manager’ and/or  ‘compute service manager’; therefore, the ‘first database query manager’ and the ‘second database query manager’ refer to the ‘resource manager’ and the ‘compute service manager’.
Claims 1,6,11,16,21,26 of the 10915418 patent discloses all limitations of the instant applications claims 1,11,21 except for a query directed to database data in a client account.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retrieving database content associated with a client account of Yacov in the instant claims because different information is stored per client account based on preferences as disclosed in paragraph 0083,0084.

Claims 1,6,11,16,21,26 of the 10915418 patent discloses all limitations of the instant applications claims 1,11,21 except for the first database query manager being configured to manage external tasks.
	Yeh et al. discloses the first database query manager being configured to manage external tasks in paragraph 0006..
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the database manager handling queries received from clients of Yeh in the instant claims because database managers are able to process queries received in a database system as disclosed in paragraph 0006.
Claims 10,20 contain every element of claims 10,20 of U.S. Patent No.
10915418. Therefore the claims of the instant application are not patentable distinct
from the earlier patent claims and as such are unpatentable.
Claims 10,20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 10915418. Although . Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 20 is directed to a database platform having processors and non-transitory computer-readable storage media with instructions stored thereon claim it would be obvious to one of ordinary skill in the art to have the non-transitory computer readable storage media and its instructions stored thereon to execute a database platform having processors and non-transitory computer-readable storage media with instructions stored. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first database query manager” in claims 1,11,21; “second database query manager” in claims 1,11,21; “third database query manager” in claims 4,14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3,4,6,13,14,16,18,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113